OFFICE OF THE ATTonNE”   GENERAL.   STATE OF TEX*S

    JOHN CORNYN




                                                  August 7,200O


Mr. James N. Danford, C.P.A.                             Opinion No JC-0264
Parker County Auditor
1112 Santa Fe Drive                                      Re: Whether the Parker County Commissioners
Weatherford, Texas 76086                                 Court is authorized to hire an employee to
                                                         perform purchasing duties in the absence of a
                                                         purchasing agent appointed pursuant to section
                                                         262.011 of the Local Government Code, and
                                                         related questions (RQ-0185-E)


Dear Mr. Danford:

         You ask a number of questions regarding the Parker County Commissioners              Court’s
authority to employ or appoint persons to perform purchasing or contracting functions in the absence
of a purchasing agent appointed pursuant to section 262.011 of the Local Government Code. You
also ask about the validity of a purchasing agent appointment under section 262.011 and the term
of such appointment. Your questions are follow-up to an opinion issued earlier this year in response
to a request from the Parker County Attorney, Attorney General Opinion JC-0167 (2000). We do
not reconsider Attorney General Opinion JC-0167, believing it to correctly resolve the issues
presented by the county attorney’s request. We answer your questions only to the extent they are
not addressed by Attorney General Opinion JC-0167.

        You seek “a determination regarding the Court’s authority to appoint an individual as Agent
of Contract/Procurement    Officer or an individual to assist the Court in routine purchasing duties”
and ask specifically the following questions:

        1.       In the absence of an appointment of a Purchasing Agent by the Board under
                 Section 262.011 of the Texas Local Government Code, may the Court hire
                 an employee to assist [the] commissioners court and the other department
                 heads regarding their purchasing duties?

        2.       If the answer to question 1 is yes, what functions could or could not be
                 delegated to this person with regards to the duties set forth in Section 262.011
                 of the Texas Local Government Code?

        3.       In the absence of an appointment of a Purchasing Agent by the Board under
                 Section262.011 ofthe Texas Local Government Code, who is responsible for
                 the duties of Purchasing Agent?
Mr. James N. Danford, C.P.A. - Page 2              (JC-0264)




       4.      In the absence of an appointment of a Purchasing Agent by the Board under
               Section 262.011 of the Texas Local Government Code, may the Court
               appoint a contracting agent under Section 262.001 of the Texas Local
               Government     Code to conduct routine purchasing      on behalf of the
               commissioners court and the other county departments?

       5.      Is the October 29, 1999 appointment of [the acting purchasing agent] by the
               Board a two year appointment despite the fact that the appointment purports
               to be for a period of less than two years?

       6.      Is said appointment   valid without the setting of a salary by the Board?

       7.      Does the legislature intend Commissioners’ Court [to have] implied powers
               to conduct county business with regards to appointments to certain positions
               (i.e., Human Resources, Data Processing, Maintenance, etc.) even though
               there is no specific authority in the Texas Local Government Code[?]

Letter from James N. Danford, Parker County Auditor, to Office of the Attorney General, Opinion
Committee, at l-2 (Dec. 13, 1999) (on tile with Opinion Committee) [hereinafter“Request Letter”].

         The commissioners court is the general business and contracting agency of the county, and
it alone has the authority to make contracts binding on the county, unless expressly provided
otherwise by the legislature. See Anderson v. Wood, 152 S.W.2d 1084,1085 (Tex. 1941); Tex. Att’y
Gcn. Op. No. JC-0171 (2000) at 1. Seegenerally 35 DAVIDB.BROOKS,TEXASPRACTICE:               COUNTY
AND SPECIAL    DISTRICTLAW 5 5.13 (1989) (only commissioners court, as a body, or its authorized
agent has authority to make contract binding on county). The commissioners court is the county’s
principal governing body. See TEX. CONST.art. V, $ 18(b); Commissioners Court ofTitus County
v. Agun, 940 S.W.2d 77, 81 (Tex. 1997). It may exercise only those powers that are expressly
conferred on it by the constitution and statutes, together with such implied powers as are necessary
to exercise the powers expressly conferred. See TEX. CONST.art. V, $ 18(b); Cunales Y. Laughlin,
214 S.W.2d 451, 453 (Tex. 1948); Anderson, 152 S.W.2d at 1085. Without express legislative
authority, a commissioners court may not delegate its powers requiring the exercise ofjudgment and
discretion; until delegated, those powers reside with the court. See Guerra v. Rodriguez, 239 S.W.2d
915, 920 (Tex. Civ. App.-San Antonio 1951, no writ). Where the legislature expressly grants a
power and prescribes how it is to be exercised, the prescribed method excludes all other methods and
must be followed. See Canales, 214 S.W.2d at 457.

        Pursuant to section 262.011, in a county with a population of 150,000 or less, a purchasing
agent is appointed by a board “composed of the judges of the district courts in the county and the
county judge.” TEX. Lot. GOV’T CODEANN. 5 262.01 I(a) (Vernon Supp. 2000). Parker County
has a population of less than 100,000, see 1 BUREAUOFTHECENSUS,U.S. DEP’T OF COMMERCE,
1990 CENSUSOFTHEPOPULATION:         General Population Characteristics: Texas 3 (1992) (population
Mr. James N. Danford, C.P.A. - Page 3             (X-0264)




of Parker County is 64,785), and there is only one district judge in the county, see THE DALLAS
MORNINGNEWS, 2000-2001 TEXAS ALMANAC440,441 (Mary G. Ramos ed., 1999). Accordingly,
in Parker County a purchasing agent must be appointed by a board consisting of the district judge
and the county judge. See Tex. Att’y Gen. Op. No. JC-0167 (2000) at 4. In accordance with
Attorney General Opinion JC-0167, the board in Parker County appointed the acting purchasing
agent as the county purchasing agent for a term of two years. See Letter from Honorable James 0.
Mullin, District Judge, 43d Judicial District, to Elizabeth Robinson, Chair, Opinion Committee,
Office of Attorney General, at 2 (Mar. 20, 2000) (on file with Opinion Committee) [hereinafter
“Mullin Letter”].

        With the above background, we begin our analysis with your last question. You ask whether
the “the legislature intend[s] Commissioners’ Court [to have] implied powers to conduct county
business with regards to appointment to certain positions (i.e., Human Resources, Data Processing,
Maintenance, etc.) even though there is no specific authority in the Texas Local Government Code.”
Request Letter at 2. We understand you to ask whether the commissioners court is authorized to
employ persons without express statutory authority.

         We conclude that the commissioners court is authorized, without express statutory authority,
to employ persons necessary to conduct county business, provided such employees are subject to the
control and supervision ofthe commissioners court and there is no delegation of the commissioners
court’s sovereign authority. The commissioners court has implied authority to employ persons
necessary to carry out county business derived from its express constitutional authority to “exercise
such powers and jurisdiction over all county business, as is conferred by this Constitution and the
laws ofthe State,“see TEX. CONST.art. V, § 18, and the statutes defining its hiring powers generally,
see, e.g., TEX. Lot. GOV’T CODE ANN. $5 151.001-,903 (Vernon 1999 & Supp. 2000) (County
Officers &Employees).     See Tex. Att’y Gen. Op. No. JM-521 (1986) at 1; accord Tex. Att’y Gen.
Op. No. H-1302 (1978) at 2 (commissioners court may hire or appoint necessary personnel to
administer parks so long as such employees are subject to supervision of commissioners to extent
commissioners court’s authority is not delegated). Because express statutory authority is required
to delegate any sovereign powers, i.e., authority vested in the c&missioners  court orthoserequiring
the exercise ofjudgment or discretion, the commissioners court may not delegate those powers to
such employees. See Anderson, 152 S.W.2d at 1085; Guerra, 239 S.W.2d at 920; Tex. Att’y Gen.
Op. No. H-1302 (1978) at 2; see also Aldine Indep. Sch. Dist. v. Standley, 280 S.W.2d 578, 583
(Tex. 1955) (determining     factor distinguishing    public officer Tom employee is whether any
sovereign functions of government are conferred upon individual to be exercised by him for benefit
of public largely independent of control of others).

        We next address your first three questions: (1) Whether the commissioners court may hire
an employee to assist the commissioners court and the other department heads with their purchasing
responsibilities in the absence of a section 262.011 county purchasing          agent; (2) if the
commissioners court may hire such employee, which section 262.011 duties may be “delegated”
to the employee; and (3) who is responsible for the duties of a purchasing agent when there is no
section 262.011 purchasing agent. See Request Letter at 1-2.
Mr. James N. Danford, C.P.A. - Page 4                    (K-0264)




         We conclude that the commissioners court may hire an employee to assist the commissioners
court and other departments with their purchasing responsibilities, but it may not delegate to the
employee authority to make purchases for the county or enter into contracts binding the county. The
authority to purchase items and bind the county is a sovereign power ofthe commissioners court that
only the commissioners court may exercise in the absence of express statutory authority vesting that
authority in another county agent. SeeAnderson, 152 S.W.2d at 1085; Tex. Att’y Gen. Op. No. JC-
0171 (2000); see also Guerra, 239 S.W.2d at 920 (“The power to hire workers and to buy and hire
tools, and equipment are not mere ministerial functions which may be delegated.            Absent the
delegation of such powers in line with the legislative authority, the power of decision rests with the
Commissioners’ Court.“); Tex. Att’y Gen. Op. No. JC-0214 (2000) at 7 (“The power to purchase
the cars is, like the rest of the court’s powers in thk initial allocation of county resources,
discretionary.“).   Because a commissioners court has the implied authority to employ persons
necessary to carry out county business, see Tex. Att’y Gen. Op. No. JM-521 (1986) at 2, it may hire
an employee to perform the clerical duties required or necessary in connection with county
purchasing. However, because no statute applicable to Parker County, other than section 262.011,
expressly authorizes the commissioners court to employ a person with authority to make all county
purchases and enter into contracts binding the county, see Tex. Att’y Gen. Op. No. JC-0167 (2000),
the commissioners court may not delegate its purchasing and contracting authority to an employee
who is not a properly appointed purchasing agent. See Anderson, 152 S.W.2d at 1085; Tex. Att’y
Gen. Op. Nos. JC-0171 (2000) at 1, JC-0167 (2000) at 2. In other words, the commissioners court
must determine the items and services to be purchased and bind the county for the payment of those
items and services.

          While the commissioners court is “responsible” for the nondelegable duties of determining
the items and services to be purchased and binding the county for the purchases, it may designate
persons responsible for carrying out the ministerial duties associated with purchasing goods and
services in the absence of a statute providing otherwise in a particular case. No provision that we
have found specifies particular persons responsible for purchasing duties in the absence of a section
262.011 purchasing agent.’ Again, in the absence of statutory authority, the commissioners court
may not delegate its authority to purchase and bind the county. However, in the absence of
legislative assignment of the ministerial duties associated with purchasing of goods and services for
the county, the commissioners court may assign those duties to appropriate county employees. See
Agan, 940 S.W.2d at 81 (because legislature has not assigned payroll preparation responsibilities,
commissioners court acting in its legislative capacity may assign those responsibilities to appropriate
county official).

        We next address your fourth question: whether the commissioners court may appoint a
“contracting agent” under section 262.001 of the Local Government Code “to conduct routine
purchasing on behalf ofthe commissioners court and the other county departments?’ Request Letter



         ‘Section 262.012 of the Local Government   Code establishes   two conditions   under which the county auditor
assumes purchasing duties in the absence of a section 262.011 purchasing agent, but neither condition applies to a
county the size of Parker County. See TEX.LoC. Gov’r CODE ANN. 5 262.012 (Vernon 1999).
Mr. James N. Danford, C.P.A. - Page 5               (JC-0264)




at 2. In essence, you ask whether the commissioners court may appoint a purchasing agent pursuant
to section 262.001. This is the question presented and answered in Attorney General Opinion JC-
0167. Following our earlier decision and for the reason stated therein, we conclude in the negative.
The commissioners court may not appoint a purchasing agent pursuant to section 262.001.

         We next address your fifth question: whether “the October 29,1999 appointment of [acting
purchasing agent] by the Board [is] a two year appointment despite the fact that the appointment
purports to be for a period of less than two years.”7 Id. On October 29, 1999, the board appointed
the commissioners court’s candidate as the acting purchasing agent pending receipt of an opinion
from this office regarding the commissioners court’s authority to appoint a purchasing agent. See
id. at 1 (statement of facts). That individual was appointed as the “permanent” county purchasing
agent on February 23, 2000, for a two-year term beginning on that date. See Mullin Letter at 2.
While not completely clear, we understand you to ask whether the two-year term of office of the
county purchasing agent began on October 29,1999, when the board appointed the acting purchasing
agent, or on February 23,2000, when the board appointed him as the permanent county purchasing
agent.

          We conclude that the two-year term of office began on February 23, 2000, when the
permanent county purchasing agent was appointed. Section 262.01 l(a) provides that the “term of
office of the county purchasing agent is two years.” TEX. Lot. GOV’T CODEANN. 5 262.01 l(a)
(Vernon Supp. 2000). A term of office is a fixed and definite period, and is distinct from the tenure
of an individual appointed to that office; “[tlhe period oftime designated as a term of office may not
and often does not coincide with an individual’s tenure ofoffice.” Spears v. Davis, 398 S.W.2d 921,
926 (Tex. 1966); see also, e.g., Tex. Att’y Gen. LO-97-070; Tex. Att’y Gen. Op. Nos. JM-592
(1986) at 2, M-338 (1969) at 3. Section 262.011 does not provide when the term of the office
begins. Attorney General Opinion M-338 provides general rules for determining the commencement
date for terms of office in the absence of legislation: where the statute creates a single position and
does not provide for a beginning date for commencement of the term of office, the term begins on
the date of appointment of the initial appointee to such position, and thereafter such date will govern
the commencement date of subsequent terms ofoffice in such position. See Tex. Att’y Gen. Op. No.
M-338 (1969) at 11; see also Tex. Att’y Gen. Op. No. H-955 (1977) at 2-3. Here, the initial
appointee to the county purchasing agent office was appointed on February 23,200O. The October
29th appointment of the acting purchasing agent was clearly a temporary measure, pending a
clarification of the commissioners court’s authority to appoint a purchasing agent, and did not
constitute an appointment to that office. Cf: Tex. Att’y Gen. LO-97-070, at 3 (interim positions not
a public office ); Tex. Att’y Gen. Op. No. C-627 (1966) at 2 (for person to have held public office,
position “must have some permanency and continuity”; it may not be “temporary or occasional”).
By definition, the acting purchasing agent was not the county purchasing agent, but only acted in
that capacity in the interim. See BLACK’SLAW DICTIONARY          26 (7th ed. 1999) (defining “acting” as
“[hlolding an interim position; serving temporarily .“). Accordingly, the two-
year term of the office of the purchasing agent in Parker County began on February 23,200O.
Mr. James N. Danford, C.P.A. - Page 6              (JC-0264)




         Finally, you ask whether the appointment ofthe county purchasing agent pursuant to section
262.01 l is “valid without the setting of a salary by the Board?’ Request Letter at 2. We conclude
in the affirmative. Section 262.01 l(k) provides that “[tlhe board that appoints the county purchasing
agent shall set the salary of the agent in an amount not less than $5000 a year.” TEX. Lot. GOV’T
CODEANN. 5 262.011(k) (Vernon Supp. 2000). At the outset, it is not clear from the information
provided to us that the board failed to set a salary for the county purchasing agent in Parker County.
You tell us that the purchasing agent is paid the salary originally set by the commissioners court.
See Request Letter at 1 (statement of facts). Section 262.01 l(k) does not define the term “set” or
prescribe how the board is to set the salary. Arguably, the board “set” the county purchasing agent’s
salary by approving the amount previously approved by the commissioners court. In any case,
neither subsection 262.011(k) nor any other provision in section 262.011 suggests that an
appointment is invalid if the board fails to “set” a salary. We are unaware of any authority
 supporting the proposition that failure to set a salary invalidates a county purchasing agent
 appointment. Accordingly, we conclude that appointment of a county purchasing agent pursuant to
 section 262.011 is not invalid because of the failure of the special board to set a salary.
Mr. James N. Danford, C.P.A. - Page 7            (X-0264)




                                      SUMMARY

                       The commissioners court is authorized to employ persons
              necessary to conduct county business without express statutory
              authority provided       that such employees       are subject to the
              commissioners      court’s control and supervision and there is no
              delegation of the commissioners court’s sovereign authority. In the
              absence of a section 262.011 county purchasing               agent, the
              commissioners       court may hire an employee          to assist the
              commissioners      court and other departments with their purchasing
              responsibilities, but it may not delegate to the employee authority to
              make purchases for the county or enter into contracts binding the
              county. While the commissioners         court is “responsible” for the
              nondelegable duties of determining the items and services to be
              purchased and binding the county for the purchases, it may designate
              persons responsible for carrying out the ministerial duties associated
              with purchasing.       The commissioners      court may not appoint a
              purchasing      agent pursuant to section 262.001 of the Local
              Government Code. The two-year term of the county purchasing
              agent’s office in Parker County began on February 23,200O. The
              appointment      of a county purchasing agent pursuant to section
              262.011 of the Local Government Code is not invalid because of the
              failure of the special board to set a salary.




                                             Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVIN
Deputy Attorney General - General Counsel

SUSAN D. GUSKY
Chair, Opinion Committee

Sheela Rai
Assistant Attorney General - Opinion Committee